Title: Thomas Jefferson to Joseph Darmsdatt, 4 April 1811
From: Jefferson, Thomas
To: Darmsdatt, Joseph


          
            Sir
            Monticello Apr. 4. 11.
          
           I have gone much beyond my stipulated term for remitting you the balance due for the supply of fish. a farmer’s resources come in but once a year, which is at this season. I had provided an intermediate resource which I had a just right to count on for the paiment to you. it has failed unworthily & forced me into the failure to you.  I avail myself of my first produce getting to market to desire Messrs Gibson and Jefferson to pay my balance to you, which I have done by this post. my mortification at this failure has prevented my risking similar ones for a renewal of my supplies. I pray you to accept this apology with the assurance of my esteem & respect
          
            Th:
            Jefferson
        